Citation Nr: 1412231	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability prior to June 26, 2012, and a rating in excess of 20 percent since.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty June 1985 to July 1985; active duty for training (ACDUTRA) from November 1989 to April 1990; active duty from November 1990 to June 1991; ACDUTRA from September 1994 to December 1994; active duty from March 1995 to January 2003; and active duty from July 2006 to October 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Regional Office (RO) in Little Rock, Arkansas.  This rating decision, in part, granted the Veteran's claims of entitlement to service connection for a TBI and a low back disability, and assigned initial ratings of 10 percent, effective from January 21, 2010.  This rating decision also denied service connection for bilateral hearing loss.  

In a subsequent October 2013 rating decision, the RO increased the Veteran's low back disability rating to 20 percent, effective from June 26, 2012.  The Veteran has continued to appeal this rating.  

Service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection bilateral hearing loss in a July 1992 rating decision.  The Veteran was notified of the decision, but he did not file an appeal; that decision is now final.

2.  Evidence obtained since the July 1992 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  

3.  Prior to June 26, 2012, the Veteran's back disability was manifested by subjective complaints of constant pain and forward flexion to 80 degrees; the combined range of motion of the thoracolumbar spine was greater than 235 degrees; and, there was no evidence of muscle spasms, guarding, or localized tenderness.  There were no incapacitating episodes as defined by regulation.  

4.  Since June 26, 2012, the competent and credible evidence of record shows the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine to 60 degrees; incapacitating episodes as defined by regulations, having a total duration of at least 6 weeks, are not shown.  

5.  The Veteran's TBI equates to a level of severity of "1" with respect to subjective symptoms facets of traumatic brain injury.  The remaining facets equate to a level of severity of "0".    


CONCLUSIONS OF LAW

1.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for a schedular rating in excess of 10 percent for a lower back disability prior to June 26, 2012, and a rating in excess of 20 percent since, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5237-5243 (2013).

3.  The criteria for a schedular rating in excess of 10 percent for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.214a, Code 8045 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further discussion is required concerning the VCAA and implementing regulations with respect to that issue.  

However, with respect to the Veteran's claim for an increased rating for his back disability, a discussion of VCAA compliance is warranted.  Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

VA has satisfied its duty to notify.  Letters sent in March and May 2010 advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records.  

The Veteran was afforded VA examinations in December 2010, June 2012, and March 2013, with an April 2013 addendum opinion, with respect to his back.  He was also scheduled for examinations in December 2010, February 2011, September 2012, and August 2013 with respect to his TBI.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  The examinations include interviews with the Veteran, reviews of the record, and full physical examinations addressing the relevant rating criteria for each disability.  The examination reports are adequate to adjudicate the Veteran's increased rating claims.  

B. Legal Criteria, Factual Background, and Analysis

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

A July 1992 rating decision denied the Veteran's claim for service connection for bilateral hearing loss, based on a finding that there was no evidence of a hearing disability in either ear, as defined in 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Post-service evidence in the record at that time included a December 1991 VA examination report (with January 1992 puretone threshold findings).  The Veteran did not appeal the July 1992 rating decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the July 1992 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  

Since the July 1992 rating decision, the Veteran submitted additional evidence, including VA treatment records showing complaints of hearing loss, and December 2010, June 2012, and August 2012 VA examination reports.  He has also submitted a June 2011 private audiological evaluation report, presented in the form of a graphic-type audiogram, which revealed puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
40
40
40
35
LEFT
25
40
30
30
50

Speech audiometry (using the Maryland CNC test) revealed speech recognition ability of 68 percent in the right ear, and 72 percent in the left ear.  

This evidence is new, in that it was not previously of record at the time of the July 1992 rating decision.  It is not cumulative or redundant of evidence already of record.  The evidence is new and material within the meaning of 38 C.F.R. § 3.156 as it reflects bilateral hearing loss by VA standards, warranting reopening of the claim of service connection for bilateral hearing loss.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

As these are initial rating claims, the period under review begins on January 21, 2010, the effective date of service connection.  Fenderson, 12 Vet. App. at 126-28.




Lumbar Spine Disability

The Veteran's lower back disability is rated as 10 percent disabling until June 26, 2012, and 20 percent since, pursuant to Code 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2013).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Code 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gain or spinal contour.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As an initial matter, VA treatment records dated through October 2013 show the Veteran's continuous complaints of chronic pain associated with his low back disability and treatment for this disability.  However, there are no objective range of motion findings in these treatment records for either the period prior to June 26, 2012, or since.  

For the initial period on appeal, prior to June 26, 2012, the Veteran was provided an initial VA compensation examination in December 2010.  During the examination, the Veteran reported he can walk without limitation, but noted stiffness, fatigue, spasms, and decreased motion.  He denied parasthesia, numbness, weakness, erectile dysfunction, and bowel and bladder impairments.  The Veteran complained of constant, moderate pain in the lower back.  During a flare up, the Veteran reported functional impairment of not being above to stand or sit for long periods of time.  The Veteran did not require the use of an assistive device.  

Upon objective physical examination, the examiner noted flexion to 80 degrees, with pain at 70 degrees; extension to 30 degrees; right and left lateral extension to 30 degrees; and, right and left lateral rotation to 30 degrees.  The examiner noted there was no additional weakness, fatigue, or incoordination after three repetitions.  As for any neurological impairments of the spine, the examiner noted there were no sensory deficits or motor weakness.  Finally, there was no indication of incapacitating episodes due to intervertebral disc syndrome (IVDS).  The examiner provided a diagnosis of degenerative arthritis of the lumbar spine based on x-ray findings.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher, 20 percent, rating for his service-connected lumbar spine disability prior to June 26, 2012.  His forward flexion is greater than 60 degrees and his combined range of motion is greater than 120 degrees.  
Concerning the second period on appeal, the only objective evidence pertaining to the Veteran's low back disability are the reports of the June 2012 and March 2013 VA examinations and the report of the April 2013 addendum opinion.  

At the outset of the June 2012 VA examination, the Veteran reported experiencing pain and flare-ups, depending on the amount of activity.  Upon physical examination, range of motion testing revealed flexion to 60 degrees, with pain at 25 degrees; extension to 20 degrees, with pain at 15 degrees; right and left lateral flexion to 20 degrees, with pain at 15 degrees; and, right and left lateral rotation to 20 degrees, with pain at 15 degrees.  The examiner stated there was no additional limitation of motion after three repetitions.  However, as for functional loss, impairment and limitation of motion, the examiner noted there was weakened and less movement, excess fatigability, pain, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner noted tenderness in the lower back.  As for any neurological abnormalities, there was no evidence of radiculopathy or bowel or bladder impairments.  Finally, there was no indication the Veteran suffered any incapacitating episodes requiring prescribed bed rest.  The examiner provided a diagnosis of lumbar spine strain.  

In March 2013, the Veteran was again reexamined to determine the severity of his lower back disability.  The examiner provided a diagnosis of degeneration of intervertebral disc.  The Veteran again reported pain and flare-ups.  He stated he has to take a sick day once a month due to stiffness, but he has not been required to produce sick notes for these events.  

Upon physical examination, range of motion testing revealed flexion to 10 degrees; extension to 5 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 30 degrees; and, left lateral rotation to 30 degrees.  There was no objective evidence of pain on motion and he was able to perform repetitive use testing without additional limitation of motion.  However, the examiner reported that there was additional functional loss or impairment due to less movement and pain on movement.  There was no evidence of localized tenderness or pain to palpation, muscle spasms, muscle atrophy, and his straight leg raising was negative.  The examiner concluded there was no evidence of radiculopathy.  Further, there was no evidence of bowel or bladder impairments.  

A March 2013 EMG test noted abnormal findings of the right lower extremity.  The examiner diagnosed moderate incomplete paralysis of the internal popliteal nerve in the right lower extremity, which was attributed to the Veteran's childhood amputation of a toe at age 4 in a bicycle wreck.  Additionally, the examiner found that, although the Veteran claimed extremely limited range of motion of the back as compared to earlier examinations, he had negative bilateral straight leg raises to 90 degrees, which is not consistent with his claim of inability to bend more than 15 degrees in forward flexion when formally measured.  The examiner concluded that this finding is most consistent with malingering.  

For the entire period on appeal (including both prior to and from June 26, 2012), the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2013) and 4.45 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations in December 2010, June 2012 and March 2013.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2012), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Flexion, at its worst, was noted to be 10 degrees in March 2013.  However, in June 2012, his flexion was noted to be 60 degrees, albeit it with pain noted at 25 degrees.  As the April 2013 addendum opinion concluded, the Veteran's report of his inability to bend more than 15 degrees flexion is not consistent with the objective findings.  As such, it was determined that the Veteran's reports were most consistent with malingering.  Therefore, the Board finds that the objective evidence supports the previous findings of flexion to 80 degrees, with pain beginning at 70 degrees in December 2010; and, flexion to 60 degrees, with pain beginning at 25 degrees in June 2012, as a more accurate representation of his current severity.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

The VA compensation examinations did not reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc., that was not already contemplated by the range of motion measurements set forth in the reports.  Thus, a higher rating is not warranted for either rating period on appeal based on limitation of motion even with consideration of painful motion and other factors.

As all three VA examiners noted, there is no indication of physician prescribed bed rest since the Veteran established his entitlement to service connection, and there is no documentary evidence the Veteran has had incapacitating episodes of any kind so as to warrant consideration under Diagnostic Code 5243.   

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  While the Veteran submitted a statement in August 2011 claiming radiating pain down his right leg, he consistently denied any symptoms of radiculopathy and weakness or loss of bowel or bladder control during all three examinations.  Further, the March 2013 VA examiner conducted an EMG test and determined the Veteran suffered from moderate incomplete paralysis of the internal popliteal nerve in the right lower extremity, but such this was unrelated to the Veteran's spine.  

The Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements.

However, given the medical record noting that the Veteran's complaints are inconsistent with the examination findings and the conclusion the Veteran was malingering, the Board finds his complaints of pain are not credible and are not accorded any evidentiary weight.  

The preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the low back disability prior to June 26, 2012, and a rating in excess of 20 percent since.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Residuals of TBI

The RO has rated this disability under the provisions of 38 C.F.R. § 4.124a, Code 8045 (brain injuries due to trauma).  The rating criteria for this Code is set forth below.  Migraines were initially included in the Veteran's rating.  However, an October 2013 rating decision established a separate disability rating for migraine headaches, effective from January 21, 2010, the date service connection was established for TBI.  

The rating criteria for Code 8045 were revised effective from October 23, 2008, shortly before Veteran's grant of service connection.  The old criteria are not for consideration, and will not be addressed.  
Revised Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

"Cognitive impairment" is defined as decreased memory, concentration, attention, and executive functions of the brain.  "Executive functions" are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day-to-day.  Evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for Special Monthly Compensation (SMC ) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.

Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

For the facet memory, attention, concentration, executive functions a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation. A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate" and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  As this Veteran was not service-connected until January 2010, Note (5) does not apply.

The Veteran's original claim for service connection did not specifically request compensation for residuals of TBI; rather, he requested service connection for migraines and for sensitivity to lights.  Photophobia (sensitivity to light) is not a recognized disability under VA criteria, absent some diagnosed underlying disorder, but headaches are recognized as a disability ratable under Diagnostic Code 8100.  The RO combined both claims into the initial award for service connection for residuals of TBI.  

The Veteran was scheduled for a VA examination in December 2010 in connection with his initial claim for service connection.  The Veteran reported he sustained three head injuries during service.  As a result, he suffered from headaches, numbness, blind spots, mood swings, confusion, slowness of thought, problems with attention/ concentration, and difficulty understanding directions.  He denied weakness or paralysis.  

During the cognitive screening, the Veteran was noted to be able to process information at an appropriate rate and content.  His judgment was normal, but he had occasional inappropriate social interactions.  He was well-oriented.  Motor active and special orientation were normal.  The examiner determined the Veteran's subjective complaints did not interfere with work, but his neurobehavioral effects interfered with his workplace and social interactions in that he tended to be apathetic and lack motivation.  The Veteran was able to communicate and his state of consciousness was normal.  The Veteran was diagnosed with TBI, with migraine headaches.  

The Veteran was then scheduled for a neurological examination in February 2011.  The examiner noted that posture and gait were normal; speech was intelligible, fluent and coherent.  Sensation was full without suppression or inattention, and he was able to follow simple and complex directions without apparent difficulty.  The examiner determined that the rest of testing reflected deficits in immediate and even more so delayed memory.  Working memory, complex attention, and concentration was a mild relative weakness as well.  Premorbid skills were noted to be average to high average.  

The Veteran had another VA TBI examination in September 2012.  The Veteran denied complaints of impairment of memory, attention, concentration or executive functions.  His judgment was normal, and social interaction as routinely appropriate.  He was oriented to person, time, place, and situation, with normal motor and visual and spatial orientation.  His subjective symptoms of headaches were noted to not interfere with work.  Additionally, there was no indication of neurobehavioral effects.  The Veteran is able to communicate by spoken and written language, and his consciousness is normal.  

The Veteran was most recently evaluated in August 2013, primarily for his headache disorder.  At that time, the examiner noted the Veteran was employed and had been for the entire appeals period.  The examiner noted that the Veteran's headaches preceded his TBI and the frequency of the headaches has not changed.  The examiner concluded that sequelae of TBI are usually maximal immediately after the event, and resolve either completely or partially over hours, days or longer, but may persist depending on the severity of the event.  Delayed onset of symptoms by several years has not been reported in TBI.  The examiner concluded that the Veteran's headaches were therefore likely to reflect other factors, such as his PTSD and mood disorder.  

In addition to being separately rated for headaches, the Veteran is also separately service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling under 38 C.F.R. § 4.130, Code 9411.  Certain impairments cited in the rating criteria for TBI, such as memory loss, are also specifically incorporated into the rating criteria for PTSD.  The evaluation of the same manifestation under various different diagnoses is to be avoided; see 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993), holding that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding. 

The Board finds that a rating in excess of 10 percent is not warranted.  For the facet memory, attention, concentration, executive functions, a level "0" impairment is appropriate.  The memory loss is a symptom that is incorporated into the Veteran's 50 percent rating for PTSD, and may not be considered as a basis for evaluation under another Code.  Brady, 4 Vet. App. at 206.  

For the facet judgment a "0" level of impairment is appropriate.  The December 2010 and September 2012 VA TBI examinations found the Veteran's judgment to be normal.  There is no clinical evidence of record showing impaired judgment.  

For the facet social interaction a "0" level of impairment is appropriate.  The TBI examiner in December 2010 stated the Veteran's social action was "occasionally inappropriate."  However, during his September 2012 examination, it was determined that the Veteran's social interaction was "routinely appropriate."  Therefore, as there is no evidence that such behavior occurs "frequently" or "most or all of the time," a level "0" is assigned.


For the facet orientation a "0" level of impairment is appropriate.  During every examination of record the Veteran was consistently oriented in all four aspects. 

For the facet motor activity a "0" level of impairment is appropriate since the Veteran's motor and sensory systems are consistently shown to be intact on examination.

For the facet visual spatial orientation a "0" level of impairment is appropriate as the Veteran is not shown to have any impairment in this area.

For the facet subjective symptoms a "1" level of impairment is appropriate.  At no time has the Veteran indicated that he suffers from symptoms that interfere with his ability to work.  He did note photophobia, ringing in the ears, headaches, and tingling/ numbness during the December 2010 VA examination, but these symptoms were specifically determined to not interfere with his ability to work.  Nevertheless, due to these symptoms, a "1" level of impairment is assigned.   

For the facets neurobehavioral effects, communication and consciousness a "0" level of impairment is assigned because the Veteran demonstrates no impairment in these areas.

Thus, the Veteran's highest level of impairment in any facet is "1" in the subjective symptoms facet.  An initial rating of 10 percent is warranted under Code 8045. 

In assessing the severity of this disability, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings are the required clinical findings that are within the province of trained medical and mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994). As such, the Veteran's lay assertions are not considered more persuasive than the objective clinical findings which do not support assignment of a higher rating for his TBI pursuant to any applicable criteria at any point pertinent to this appeal.
The Board has found no discrete time period during the period under review in which the criteria for evaluation higher than 10 percent were met.  Accordingly, a "staged" initial rating is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that during the period under review the disability picture associated with the Veteran's TBI residuals has approximated the criteria for a rating of 10 percent and no higher.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

TDIU

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

There has been no assertion that either the Veteran's lower back or TBI disabilities have rendered the Veteran unemployable.  In fact, the Veteran was most recently examined in August 2013 and it was determined he was currently employed and had been throughout the course of this appeal.  As there is no suggestion of actual or effective unemployment due solely to the service connected lower back or TBI disabilities, consideration of a TDIU in connection with either higher rating claim is not warranted.	







Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  

The schedular rating criteria incorporate all of the Veteran's reported symptoms, and also provide for higher ratings if increased severity is shown.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities and referral for consideration of extraschedular ratings is not warranted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  

An initial rating in excess of 10 percent prior to June 26, 2012, and a rating in excess of 20 percent since for a lower back disability, is denied.

An initial rating in excess of 10 percent for TBI is denied.


REMAND

Further development is required before the appeal for service connection for bilateral hearing loss can be adjudicated.  

The Veteran argues that he currently suffers from bilateral hearing loss as a result of his military service; specifically Operations Desert Storm and Iraqi Freedom.  

The Veteran's service treatment records for his first period of active duty (June 1985 to July 1985) do not show evidence any complaints of or treatment for hearing loss, or associated symptoms, during service.  A May 1984 Report of Medical Examination found pure tone thresholds of 25 decibels at the 500 Hertz level in both ears.  

As for his second period of active duty (November 1990 to June 1991), April 1991 separation examination audiometry revealed a pure tone threshold of 35 decibels at the 4000 Hertz level in the left ear.  

As for his third period of active duty (March 1995 to January 2003), a February 1995 entrance examination showed normal hearing (but with a pure tone threshold of 30 decibels in the left ear at the 4000 Hertz level), and his January 2003 separation examination was also silent regarding a diagnosis of hearing loss.  While the Veteran claims to have sustained hearing loss in his left ear after Desert Storm, this is not confirmed by his service treatment records, although a complaint of such is noted in his January 2002 separation Report of Medical History.  

As for his fourth period of active duty (July 2006 to October 2007), a May 2005 retention examination notes the Veteran denied suffering from any ear, nose, and throat problems.  Finally, the report of his October 2007 Post-Deployment Health Assessment also failed to diagnose bilateral hearing loss.  

Since his separation from the fourth period of active duty, there is some disagreement as to whether the Veteran currently has bilateral hearing loss for VA purposes.  Specifically, a December 2010 VA examiner noted the date of onset of hearing loss to be 1991 based on the Veteran's statements.  Following audiometric examination, the examiner noted the Veteran did not have a diagnosis of bilateral hearing loss for VA purposes.  As such, no opinion was provided.  

In June 2011, the Veteran provided a private audiological evaluation report that showed significant bilateral hearing loss.  

The Veteran was scheduled for a second VA compensation examination in June 2012 which determined that an opinion as to the etiology of the Veteran's hearing loss could not be provided without resort to mere speculation.  The June 2012 VA examiner recommended the Veteran be re-evaluated to determine whether there was a significant threshold shift in the Veteran's hearing given the findings of the June 2011 private audiogram.  The examiner noted that the December 2010 VA examination and June 2010 private audiometry findings were atypical of a noise induced hearing loss, but not uncommon to exaggerated hearing loss or temporary blockage of the external ear canals (at least suggesting some malingering on the part of the Veteran).  

Consequently, the Veteran was re-examined in August 2012.  At that time, audiometric evaluations failed to show a diagnosis of bilateral hearing loss for VA purposes.  Further, the VA examiner determined that the results of the December 2010 examination were of questionable reliability, and the results of the June 2011 private audiogram were of poor reliability, finding that both audiometric results were not consistent with noise exposure.  The August 2012 VA examiner found that there were no significant changes in the Veteran's hearing during his active duty time periods, and that his hearing loss did not begin during active duty.  The examiner opined that the Veteran's hearing loss pre-existed service and was not aggravated beyond the normal progression of the disease during his military service 

This opinion is inadequate for rating purposes because the examiner's opinion is factually inconsistent.  It was determined that the Veteran did not have a diagnosis of bilateral hearing loss for VA purposes, but the VA examiner then opined that hearing loss pre-existed service.  

The examiner indicated that the Veteran only had active duty service from November 1990 to June 1991, and from July 2006 to September 2007.  However,  the Veteran, in fact, had several other periods of active duty.  ,

Accordingly, the opinions provided by the August 2012 VA examiner are of no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993).  

The Veteran must be provided a new examination to first determine whether the Veteran suffers from hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 and a nexus opinion, based upon all the relevant evidence of record and supported by a cogent rationale must be provided.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA (since October 2013) and private treatment records not currently associated with the Veteran's physical or electronic claim file.  

2. After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA audiological examination.  The examiner is to review the claim file and note that review in the report.  All appropriate tests and studies are to be conducted.   

After reviewing the claim file and examining the Veteran (including eliciting a detailed history), the examiner is to determine whether the Veteran has a hearing loss disability (pursuant to 38 C.F.R. § 3.385) and, if so, provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss had its onset during any of the four periods of active duty, or was aggravated by a subsequent period of active duty.  

The examiner is to specifically comment on the findings of the June 2011 private audiogram and the findings of the prior December 2010, and June and August 2012 VA examinations, to include whether the June 2011 private audiogram is reflective of malingering by the Veteran as suggested by the June 2012 VA examiner.  

The basis for any opinion expressed must be fully explained, with reference to all relevant evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the basis for this conclusion must be explained.   

3. Then readjudicate the claim.  If service connection is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


